Citation Nr: 0501435	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  98-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for mental and neurological 
deficits, chest congestion, and joint pain, alleged as due to 
an undiagnosed illness.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1990 
and from October 1990 to May 1991.  The appellant is the 
veteran's father and conservator.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded this matter in May 2001 for additional 
development, to include compliance with the Veterans Claims 
Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Board notes that all Remand directives were 
accomplished and that no further assistance in required in 
this case for an equitable adjudication of the matter on 
appeal.  

With respect to prior hearing requests, the Board notes that 
the appellant withdrew a request for a personal hearing at 
the RO in February 1998.  In June 2000, the appellant 
requested a hearing before a Veterans Law Judge (Member of 
the Board) in Washington, DC.  The appellant and the veteran, 
however, failed to report for said hearing scheduled in March 
2001.  

AMVETS revoked its representation of the veteran via a letter 
dated in May 2003.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

3.  The veteran reports that he has had balance problems, 
episodes of dizziness, and physical pain in the neck, back, 
and joints since at least his separation from service.

4.  The medical evidence of record indicates that the 
veteran's symptoms associated with mental and neurological 
deficits, chest congestion, and joint pain are not due to his 
period of service, to include due to an undiagnosed illness.  


CONCLUSION OF LAW

An undiagnosed illness manifested by mental and neurological 
deficits, chest congestion, and joint pain is not presumed to 
have been incurred in service in Southwest Asia during the 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the Board finds that VA provided 
the appellant with the necessary information in a letter 
dated in July 2003.  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in May 1996, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the appellant did not receive a VCAA notice prior to the 
initial rating decision denying the service connection claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant in this 
case.  The VCAA notice was provided by the RO in July 2003 
pursuant to the Board's May 2001 Remand.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  It is also noted that 
after providing the appellant the July 2003 VCAA notice and 
affording him the opportunity to respond on behalf of the 
veteran, the RO reconsidered the claim, as evidenced by the 
May 2004 supplemental statement of the case (SSOC).  In 
summary, the appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim on appeal and to respond to VA notices.    In view of 
the foregoing, the Board finds that VA has satisfied its 
duties to notify the appellant under the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, as set forth above, the information provided to the 
appellant met the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has also been provided with 
every opportunity to submit evidence and argument in support 
of the service connection claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  Additional post-service medical records on 
behalf of the veteran have been submitted in support of his 
service connection claim.  There is no indication of 
unobtained evidence that might aid the appellant with this 
claim or that might be pertinent to the bases of the denial 
of this claim.  In fact, in an August 2002 statement provided 
by the veteran, it is indicated that all available 
information had been submitted and that he did not wish to 
add any other evidence in support of his claim.  

Thus, the Board finds that VA's duty to assist the appellant 
in obtaining relevant records has been satisfied.  38 C.F.R. 
§ 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request an additional medical opinion 
regarding the issue on appeal.  The record includes medical 
findings from a VA examination conducted in May 2003, and 
there is no evidence otherwise to suggest that another VA 
examination would be helpful in determining the outcome of 
this case.  In other words, there is no evidence to suggest 
that an additional medical opinion would serve to 
substantiate that the veteran's current mental and 
neurological disability resulted from his period of service.  
In pertinent part, clinical findings on separation from 
service did not show that the veteran was treated for 
symptoms associated with mental or neurological deficits, 
chest congestion, or joint pain, other than that which is 
associated with other service-connected disabilities.  Thus, 
no further medical opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  

I.  Factual Background

The veteran's service medical records include an enlistment 
examination report dated in June 1987, which includes a 
report of medical history, in which there are no pertinent 
findings, notations, complaints, or diagnoses.  In an October 
1987 record, it is noted that the veteran felt dizzy and 
fainted.  He was diagnosed as having mild dehydration 
syndrome.  In an undated medical record, there is a notation 
of shoulder pain.  In a February 1988 medical record, it is 
noted that the veteran hurt his shoulder for which he was 
prescribed Ben Gay.  In a January 1989 emergency care 
treatment record, it is noted that the veteran passed out 
while running and incurred injury to the surface of his 
fingers.  Noted is no history of a seizure disorder.  
Diagnosed were multiple abrasions due to vasovagal episode.  

In a July 1990 medical record, the veteran complained of 
multiple joint pain affecting the shoulder, back, and knees.  
Noted is that the veteran had experienced back pain since 
falling from a vehicle in July 1988.  The veteran was 
diagnosed as having chondromalacia of the bilateral knees and 
chronic low back pain.  In the separation examination report 
and report of medical history dated in April 1991, the 
veteran reported that he was in good health, was not taking 
any medications, and that he had no illness or injury while 
in the Middle East and no internal medical problems while in 
Saudi Arabia except injury to the right ankle.  

Post service records include a Tempe St. Luke's Hospital 
report dated in January 1994 for possible fractured right leg 
and ribs.  A medical report also dated in January 1994 shows 
normal findings of the right knee and ankle. and left ribs.  
A November 1994 VA Medical Certificate shows a ganglion cyst 
of the left wrist and aches in the left knee due to a 
snowboard accident one-year prior.  

In a discharge summary dated in February 1995 from Good 
Samaritan Regional Medical Center, noted is that the veteran 
was admitted to the Center from Barrow Neurologic Institute 
and trauma service with a history of a head injury that lead 
to cerebral contusion, bifrontal, and bitemporal contusion.  
The veteran also had left occipital infarction and right 
homonymous hemianopsia.  He underwent a ventriculoperitoneal 
shunt.  Noted is that the veteran had a tendency to lose 
balance and had hyperreflexia bilaterally.  He had a past 
history of alcohol.  Also noted is that the veteran had 
significant memory problems and tremors of the upper 
extremities and leg.  A blood chemistry test dated from 
January to February 1995 is also of record.  

In a March 1995 neurological consultation by Dr. B. Hendin, 
M.D., the physician noted that the veteran had recalled 
having tremors of his lower extremities prior to his head 
injury in January 1995 when he fell in his bathtub, striking 
his head.  The veteran reported that he did not use drugs, 
but that he drank alcohol; the most he would generally drink 
was a 12-pack.  In a recitation of the veteran's past medical 
history, the physician noted that except for a history of 
alcohol use, his history was relatively benign.  Noted is 
that the family questioned whether some of the veteran's 
problems might stem from his service in Desert Storm.  Dr. 
Hendin noted that the veteran had sustained significant head 
injury with cerebral contusions and parenchymal injury.  
There was evidence on examination of extrapyramidal 
dysfunction, altered cognition, and memory and right 
homonymous hemianopsia.  
Richard A. Dill, Ph.D also provided a neurological 
consultation report in March 1995.  Noted is the veteran's 
history of a fall in the bathtub, striking his head while 
apparently intoxicated.  The doctor noted no history of 
neurological problems, but indicated that the veteran's past 
psychological history was significant for attention deficit 
disorder.  

Progress Records from Good Samaritan Rehabilitation Center 
dated from January to March 1995 follow the veteran's 
treatment and progress for disorders associated with post 
head injury.  

A VA examination report dated in March 1995 includes a 
recitation of the veteran's service in the Persian Gulf War, 
which includes a notation of exposure to Kuwait oil smoke.  
The veteran reported that upon returning from he War, he had 
vague symptoms of back and joint pain, and tremors.  Noted is 
that in spite of those complaints, the veteran did well in 
attending a community college.  Also noted is that in January 
1995, the veteran fell backward in the shower, striking his 
head, incurring a severe head injury, requiring a craniotomy 
at Barrow's Neurologic Institute.  The veteran's father gave 
the history.  The examiner noted that the veteran required 
two years of rehabilitation and was impaired both mentally 
and physically.  He was diagnosed as having residual, status 
post head injury with significant mental and neurologic 
impairments.  Also noted is a history of musculoskeletal 
symptoms following the Persian Gulf War, but that those 
symptoms were insignificant compared to the deficits 
resulting from the head injury.  

In a VA examination reported dated in April 1995, the 
examiner noted that the veteran and his father related the 
veteran's problems with vision and balance after he fell in 
the bathtub and struck his head, incurring a skull fracture 
and frontal lobe injuries.  The veteran's service in the 
Persian Gulf War as a truck driver is noted.  The veteran 
reported that he was exposed to scud missile attacks and a 
number of environmental hazards, including gasoline and oil 
fires.  Prior to the veteran's current illness, he reported 
that he had not had any psychiatric treatment.  The examiner 
provided diagnoses of rule out dementia associated with a 
head injury, status post head injury, and sequella of a head 
injury resulting in decreased occupational functioning.  

In a court order dated in May 1995, the veteran's father was 
appointed as guardian and conservator of the veteran and his 
estate.  

Lay statements were provided in April 1996 indicating that 
when the veteran returned from service, he was a different 
person than when he had left for active duty.  In a statement 
provided by [redacted], it is noted that the changes in the 
veteran from prior to service and after having served in the 
Persian Gulf War included memory loss, partial vision loss in 
one eye, loss of taste and smell as mentioned, depression, 
physical strength, and lower self-esteem.  Noted is that 
these changes were more specifically since the veteran's 
fall, but after returning from the Gulf War, he appeared more 
withdrawn from social activities, less conscientious, or 
focused on his actions, and "not all there."  In one 
statement by [redacted], it is noted that the 
differences in the veteran since he returned from the Persian 
Gulf War included clumsiness, left leg moving in a robotic 
fashion, and hand shaking.  The veteran's ability to reason 
also seemed impaired.  

Noted in a report from a neurological consultation dated in 
May 1996 is the veteran's past head injury and the current 
effects on his cognitive functioning.  In a recitation of the 
veteran's medical and neuropsychological background, it is 
noted that the veteran's father reported that the veteran was 
in good health until he returned from service in the Gulf 
War.  The examiner noted, however, that in a report from the 
Good Samaritan Rehabilitation Institute, it was indicated 
that the veteran had had a previous diagnosis of attention 
deficit disorder as a child for which he was prescribed 
Ritalin for six to seven years.  His father reported that he 
was currently being evaluated for "Gulf War syndrome" 
because the veteran allegedly began experiencing symptoms of 
joint pain, dizziness, and unsteadiness shortly after his 
return from the Gulf.  

As to the January 1995 fall, the veteran's father attributed 
the incident to dizziness and unsteadiness.  Noted is that in 
the reports from St. Joseph's Hospital and Good Samaritan 
Rehabilitation Institute, the veteran was intoxicated prior 
to the fall.  According to the veteran, the fall rendered him 
unconscious, but the hospital reports indicated that he was 
confused at admission, but not unconscious.  Initially, the 
veteran experienced memory and concentration problems, loss 
of taste and smell, and periods of depression, angry 
outbursts, and paranoia.  In a summary, it is noted that 
tests results supported the hospital report findings that the 
veteran incurred frontal lobe damage as a result of his head 
injury.  The damage resulted in difficulty with executive 
functions, as well as evidence of memory deficits.  

An August 1995 VA medical record notes a diagnosis of stable 
dementia secondary to head injury.  

VA outpatient records dated from August 1995 to August 2001, 
reflect ongoing rehabilitative treatment for the veteran's 
disabilities stemming from his head injury.  Nothing with 
respect to symptoms associated with the veteran's service is 
included in these records.   

A VA examination report dated in May 2003 discloses the 
veteran's past medical history, indicating a diagnosis of 
rule out dementia in the April 1995 Compensation and Pension 
Examination report.  The purpose of the May 2003 examination 
was primarily to determine the veteran's level of competency.  
In pertinent part, the diagnoses were cognitive disorder, 
secondary to head injury, and status post head injury, 
January 1995.  

VA Field examination reports dated in September 2002, August 
2003, and August 2004 relate to determinations regarding the 
veteran's continued eligibility for housebound benefits and 
his level of competency.  

VA outpatient records extending from September 2002 to May 
2004 disclose treatment for chondromalacia of the bilateral 
knees, low and mid thoracic back pain, and treatment for 
status post head injury frontal lobe syndrome.  In a May 2004 
medical record, the veteran complained of back and joint pain 
with onset in 1991.  

The veteran had a hearing before the RO in July 2004 on the 
matter of continued eligibility for housebound benefits.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 2002).  The 
term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2004).

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2004).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).
In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (holding that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from December 1990 to May 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (2004), it is clear that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.

At the outset, the Board notes that service connection is in 
effect for residuals of right ankle sprain, residuals of back 
injury, and chondromalacia patella of the right and of the 
left knee.  

Turning to the merits of the claim, the Board notes that the 
appellant contends that prior to the Persian Gulf War, the 
veteran did not have any particular physical or mental 
problems.  After returning from the War, the appellant 
alleges that the veteran began to have problems with his job, 
forgetting delivery schedules, routes, and times, and 
developed unexplained symptoms of balance and dizziness, and 
physical pain in the back, neck, and joints which have 
persisted to the present time.  Although the appellant does 
not contend that the veteran's current disability manifested 
by mental and neurological deficits resulted from an 
undiagnosed illness per se, the appellant does claim that the 
veteran's severe fall in the bathtub in January 1995, 
occurred as a result of symptoms of dizziness and 
unsteadiness he was experiencing attributable to his duty in 
the Persian Gulf War.  In other words, the appellant 
maintains that the severe head injury from the fall in 
January 1995 that resulted in the veteran's current mental 
and neurological impairment, was caused by the veteran's 
symptoms of dizziness and loss of balance due to exposure in 
the Persian Gulf War.  

The Board notes that the evidence of record does not support 
the appellant's allegations so as to warrant service 
connection on the basis of the veteran's Gulf War service.  
As noted herein, it is clear that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War as evidenced by his Form DD214.  Thus, the veteran is 
deemed a "Persian Gulf veteran" under the prevailing law 
and regulations.  38 C.F.R. § 3.317(d).  Nonetheless, there 
is no evidence of record during his service or after his 
service in the relevant time period of any signs or symptoms 
significant of disability associated with an undiagnosed 
illness so as to warrant service connection on this basis.  

In fact, there is affirmative evidence to substantiate that 
the onset of mental and neurological symptoms arose due to an 
incident after service, that is, the January 1995 accident in 
which the veteran fell in the bathtub.  Again, the first 
indication of any mental or neurological disorders appears in 
private hospital and outpatient records affiliated with the 
veteran's 1995 accident, at which time he was diagnosed as 
having skull fracture, frontal lobe damage, and contusions.  
He has also been diagnosed as having cognitive disorder due 
to traumatic injury to the brain.  The Board notes here that 
there is a definitive diagnosis of record associated with 
traumatic injury involving the brain, and the symptoms as 
claimed in this case relate solely to the 1995 accident, and 
not to the veteran's service on any basis.  

As noted above, in private medical records close in time to 
the January 1995 accident as well as the VA examination 
report dated in 1995, physicians and the examiner alike have 
noted the severity of the veteran's head injury that caused 
significant neurologic and mental impairment and related his 
symptoms specifically to the accident.  In particular, the 
examiner in the March 1995 VA examination noted that the 
veteran's musculoskeletal complaints following the Persian 
Gulf War were insignificant as compared to the deficits 
resulting from the head injury.  No mention of any prior 
symptoms or complaints of mental or neurologic problems were 
made.  There simply is no evidence of record that suggests an 
earlier onset than 1995 of mental and neurologic deficits, or 
any signs of chest congestion or joint pain.  Thus, in this 
respect, the appellant's claim of service connection for 
mental and neurologic deficits, chest congestion, and joint 
pain as due to an alleged undiagnosed illness must be denied.  
There is no competent evidence to support that the veteran's 
symptoms of mental impairment or neurologic deficits are 
manifestations of disability resulting from undiagnosed 
illness to support service connection on the basis of the 
veteran's service in the Persian Gulf War.  38 C.F.R. § 
3.317(c).  

As to whether the evidence supports service connection on a 
direct basis, the Board notes that the evidence of records 
shows that other than complaints associated with his 
shoulder, back, and knees in service related to a fall from a 
vehicle, and acute episodes of fainting or dizziness due to 
mild dehydration, there is nothing to substantiate diagnoses 
of neurological or mental deficits, chest congestion, or 
joint pain (other than that associated with service-connected 
bilateral knees, low back pain, and ankle disability) so as 
to warrant service connection on a direct basis.  

In fact, the veteran himself reported at the time of the 
separation examination dated in April 1991, that he was in 
good health, was not taking any medications, and that he had 
no disabilities due to illness or injury while in the Middle 
East except injury to the right ankle.  Following service, 
other than the records associated with the January 1995 
accident, there are no clinical records reflective of 
diagnoses associated with mental or neurological impairment, 
chest congestion, or joint pain so as to warrant service 
connection.  Thus, in that there is no evidence to 
substantiate residual disability manifested by mental or 
neurological deficits, chest congestion, or joint pain 
coincident with the veteran's period of service, service 
connection on this basis is not warranted.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  
The Board recognizes that the appellant, the veteran, and 
other lay people in this case have not shown evidence of the 
requisite degree of medical training and knowledge to render 
their assertions as to diagnoses or causation competent.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Thus, the various lay statements of record, 
including those of the appellant and the veteran, are not 
competent evidence so as to establish service connection for 
the claimed mental and neurological deficits, chest 
congestion, or joint pain.  

Having considered all lay and medical evidence of record in 
this case with respect to the appellant's service connection 
claim, the Board concludes that there is not an approximate 
balance of the positive and negative evidence regarding this 
issue; thus, the benefit of the doubt may not be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The appellant's service connection claim for mental and 
neurological deficits, chest congestion, and joint pain as 
due to alleged undiagnosed illness is therefore, denied.  


ORDER

Service connection for mental and neurological deficits, 
chest congestion, and joint pain, alleged as due to an 
undiagnosed illness is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


